Title: To Benjamin Franklin from Charles Thomson, 18 December 1764
From: Thomson, Charles
To: Franklin, Benjamin


Dear Sir
Philada. 18th Decr. 1764
The Urgency of my business which called me another way deprived me of the pleasure of waiting on you to Chester. However my best Prayers and wishes attend you, and I hope e’er now you are safe in London. The first Day of my Journey I travelled about 32 Miles up the Lancaster Road and lodged at the 19th. Tavern. This Road tis true is much frequented and on that account the great Number of Inns might be in some measure excused, were it not that they are almost equally numerous on every other Road thro the Province; In consequence of this the Manners of the people are debauched, their bodies enervated, their time and Money uselessly dissipated and this I look on to be one great Reason of the want of Cash so much complained of and of the many failures that have and must happen among trading people thro the Province. I should therefore be exceeding glad to see this matter regulated, and instead of the perquisite arising from Tavern Licenses that our Governor had a handsome fixed annual Salary. You remember the Story of Cyrus, the Way he took to break the Spirit and soften the War-like Disposition of the Lydians and render them more abject Slaves by erecting Bagnios and public Inns. I think ’tis Herodotus tells the Story. I will not say that is the design of our great Ones. But certain it is that almost in every tavern keeper the Proprietors have a warm advocate and that the more effeminate and debauched a people are, the more they are fitted for an absolute and tyranical Government.
Since your Departure the Effects of Party Spirit has reached the Seats of Justice. In York County a Dedimus was sent up and an entire new set of Justices put into Commission. In Chester County the change was not so great, some having voted right at the late Election and Mr. Chew it [is] said with much ado prevailing to have one or two Quakers continued. However Morton, the chief Burgess of Chester and some others were left out, and Wm. Moore put at the head of the Commission. So ill had they concerted Matters and so eager was the president to resume his former seat that he published the Commission the morning before the Court, upon which some who were dissatisfyed with the Man and measure would not appear so that had not the Cheif Burgess of Chester been prevailed on to act in Consequence of the Charter granted to the Burrough the Court must have drop’d for want of a sufficient Number of Justices and all the Actions depending been discontinued. In Philadelphia County Pawlin (in whose favour they exerted themselves so much at the Election but who unluckily did not answer their purpose in the House), John Potts &c. are left out and others more pliant put in their Room. What Changes are made in the other Counties I have not heard. This however serves to shew the Spirit of the times and the necessity of a Change.
I am sorry to inform you there is Reason to fear the Indian War is not quite at an End. Colonel Boquet, as no doubt you have heard marched into their Country, at whose approach they were so alarmed that they begg’d for Peace, agreed to deliver up the prisoners and to give Hostages for their due observance of the Peace. At the time appointed the Delawares and Senecas came in and brought with them near two hundred prisoners and gave the Delawares six and the Senecas two Hostages, the Shawanese kept back. However after some Days they also came and brought with them a few prisoners and gave six of their chief Men Hostages. With the prisoners and Hostages Colonel Boquet returned to Pitsburgh from which place in a few Days as we are just now informed the six Shawanese Hostages have made their Escape. So that it is to be feared it will require another Campaign to bring them to Reason. A Letter from the Army says the Indians have been supplied from the French on the Illionois. The Colonel is expectd [in] Town in a few Days.

The Sunday before Mr. Hamilton sailed Notice was given at the Presbyterian Meetings by the Ministers for the heads of the heads of the Congregations to meet next Day on Matters of the greatest Importance. The design was as I am informed to sign a Petition to the Proprietaries requesting them to exert their utmost Influence to prevent a Change of Government. As I did not see it I can say nothing certain but doubtless you will hear of it in London. I am with sincerest Esteem Dear Sir Your hearty Welwisher and affectionate Friend
Chas Thomson
 
Addressed: To / Benjamin Franklin Esqr / in Craven Street / London
Endorsed: Mr Thomson. 19 Inns in 30 Miles
